 Case 4:19-cr-00066-RSB-CLR Document 716 Filed 10/27/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION


UNITED STATES OF AMERICA,

      v.                                          CASE NO.: 4:19-cr-66

TINA HATTERER,

      Defendant.


                                    ORDER
      Recognizing the sensitive nature of the information contained therein, and

pursuant to the Government’s motion to seal Exhibit A to its response to

Defendant’s motion for compassionate release, the Government’s motion is hereby

GRANTED, and the Clerk is directed to SEAL Exhibit A with access limited to the

parties and the Court until further Order of this Court.

     SO ORDERED, this 27th day of October, 2020.




                                R. STAN BAKER
                                UNITED STATES DISTRICT JUDGE
                                SOUTHERN DISTRICT OF GEORGIA
